Citation Nr: 0328077	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-20 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran timely appealed the regional office's 
decision denying a compensable rating for the residuals of a 
laceration of the extensor tendon of the proximal 
interphalangeal joint of his right fourth finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1975 to August 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In March 2000, during the pendency of his appeal, the veteran 
also claimed entitlement to service connection for residuals 
of an injury to his right thumb and right hand.  He alleged 
these additional disabilities are partly due to his already 
service-connected residuals of the laceration of the extensor 
tendon of the proximal interphalangeal joint of his right 
fourth finger.  This is his only service-connected 
disability.  These additional claims, however, have not been 
addressed by the RO, and they are not inextricably 
intertwined with the issue on appeal.  So the Board does not 
currently have jurisdiction to consider them.  38 C.F.R. 
§ 20.200 (2003). Consequently, these additional claims are 
referred to the RO for appropriate development and 
consideration.  


FINDINGS OF FACT

1.  The veteran was notified by letter on February 22, 2000, 
of the RO's recent rating decision denying his claim for a 
compensable rating for his service-connected residuals of a 
laceration of the extensor tendon of the proximal 
interphalangeal joint of his right fourth finger; he filed a 
timely Notice of Disagreement (NOD) in March 2000 to initiate 
an appeal of that decision.

2.  In response to the NOD, the RO issued a Statement of the 
Case (SOC) concerning this claim on April 11, 2000.  


3.  But after that, no written communication addressing this 
issue was received from the veteran or his representative 
until April 26, 2001, when they submitted a Statement in 
Support of Claim (VA Form 21-4138).

4.  After a VA rating examination in August 2001, a 
Supplemental SOC (SSOC) was issued in September 2002 and no 
written communication addressing this issue was received from 
the veteran or his representative until June 2003, when the 
representative submitted VA Form 646.


CONCLUSION OF LAW

The veteran has not submitted a timely Substantive Appeal 
with respect to the denial of a compensable rating for the 
residuals of a laceration of the extensor tendon of the 
proximal interphalangeal joint of his right fourth finger.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The VCAA since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Since the VCAA was enacted during the pendency of this appeal 
and is a liberalizing law-providing procedural safeguards 
and protections of preliminary notice and assistance to a 
level not previously available, the veteran is entitled to 
the benefit of this new law in his current appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).

It also is important to bear in mind, however, that even the 
VCAA has limitations.  VA must balance the duties to notify 
and assist against the futility of requiring VA to develop a 
claim if there is no reasonable possibility that the 
assistance would help in substantiating the claim.  Thus, 
when the law as mandated by statute, and not the evidence, is 
dispositive of a claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), citing Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Here, it is the law 
which is dispositive and, thus, the VCAA is inapplicable.  

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200.  A Substantive Appeal must 
be filed within 60 days from the date the RO mails the SOC to 
the veteran, or within the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever is later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  



Additionally, if a veteran has not yet perfected an appeal 
and an SSOC is issued in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 20.302(c) (2003) 
require that VA give him at least 60 days from the mailing 
date of the SSOC to respond and perfect an appeal, even if 
the 60-day period would extend beyond the expiration of the 
one-year period.  See VAOPGCPREC 9-97 (February 11, 1997).

The veteran was notified by RO letter on February 22, 2000, 
of the recent rating decision denying his claim for a 
compensable rating for his service-connected residuals of a 
laceration of the extensor tendon of the proximal 
interphalangeal joint of his right fourth finger.  And he 
filed a timely NOD in March 2000.  In response, the RO mailed 
him an SOC concerning this claim on April 11, 2000.  But 
after that, no written communication addressing this issue 
was received from the veteran or his representative until 
April 26, 2001, when they submitted a Statement in Support of 
Claim (VA Form 21-4138) requesting a VA rating examination.  
38 C.F.R. § 20.202.

A VA rating examination was conducted in August 2001, and the 
RO issued an SSOC in September 2002.  But even after that, no 
written communication addressing this issue was received from 
the veteran or his representative until June 2003, when his 
representative submitted VA Form 646.

On receipt of a Substantive Appeal, the Board must review all 
issues which are reasonably raised therein.  This liberal 
reading includes issues raised in all documents or oral 
testimony submitted prior to the Board's decision.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, the 
"liberal reading" requirement does not require the Board to 
conduct an exercise in prognostician, but only requires that 
it consider all issues reasonably raised by the Substantive 
Appeal.  There must be some indication the veteran wishes to 
raise a particular issue before the Board.  The indication 
need not be expressed or highly detailed but must only 
reasonably raise the issue.  Talbert v. Brown, 7 Vet. App. 
352, 356 (1995).  

Here, though, even if given a liberal construction, the 
statement the veteran submitted on April 26, 2001, was 
untimely to perfect his appeal to the Board.  The statement 
was received more than 1 year after his initial notification 
on February 22, 2000, of the rating decision in question and 
more than 60 days after the RO mailed him an SOC on April 11, 
2000.  The terminal date for timely appealing the RO's 
decision was February 22, 2001, so his April 26, 2001, 
statement was not received until more than 2 months after 
that.

Furthermore, although he requested a VA rating examination in 
his April 26, 2001, statement, and later was provided one in 
August 2001, and then received an SSOC in September 2002, 
there was no additional communication with VA concerning his 
claim within 60 days after that-meaning by November 2002.  
Rather, it was not until June 2003 that his representative 
submitted a VA Form 646 concerning the claim.  So even that 
additional statement was untimely.

VA regulations require that a substantive appeal consist of 
either a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2003).  If, as here, the 
veteran failed to file a substantive appeal in a timely 
manner, and failed to timely request an extension to do so, 
he is statutorily barred from appealing the RO's decision in 
question.  Roy v. Brown, 5 Vet. App. 554 (1993); see also 
YT v. Brown, 9 Vet. App. 195 (1996).  

Note also that, after learning the veteran may not have 
timely appealed the RO's decision in question, the Board 
recently sent him a procedural due process letter on July 23, 
2003, giving him an opportunity to submit evidence indicating 
that he had, in fact, timely appealed the RO's decision.  The 
Board explained what was necessary to show this and even gave 
him an opportunity to have a hearing on this preliminary 
issue.  But he did not respond to the Board's letter.  Thus, 
although the 


RO denied his claim on the merits, whereas the Board cannot 
even reach that stage because he did not timely appeal, he is 
not prejudiced by the Board dismissing his appeal on these 
grounds.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER
The appeal for a compensable rating for the residuals of a 
laceration of the extensor tendon of the proximal 
interphalangeal joint of the right fourth finger is dismissed 
as untimely.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



